       Case 1-19-41320-nhl            Doc 43      Filed 08/26/19      Entered 08/27/19 08:11:38




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X

IN RE: MITCHELL LANE NY LLC (DE)                                          Chapter 11
                                                                          Case No.:19-41320-nhl

         Debtor,
-----------------------------------------------------------------X

     ORDER EXTENDING THE EXCLUSIVE PERIODS TO FILE AND SOLICIT
   ACCEPTANCES OF A PLAN OF REORGANIZATION PURSUANT TO 11 U.S.C. §
             1121(D) FOR AN ADDITIONAL NINETY (90) DAYS

        Upon the Motion (the “Motion”) of the Debtor, for entry of an order (this “Order”), as

debtor and debtor in possession (the “Debtor”) extending by 90 days the exclusive periods during

which only the Debtors may file a chapter 11 plan and solicit acceptances thereof; and

this Court having found that this Court has jurisdiction over this matter pursuant to 28 U.S.C §

1334; and this Court having found that the Motion is a core proceeding pursuant to 28 U.S.C. §

157(b)(2); and this Court having found that venue of this proceeding and the Motion in this District

is proper pursuant to 28 U.S.C. § 1408; and this Court having found that the relief

requested in the Motion is in the best interests of the Debtor’s estate, creditors, and other parties

in interest; and notice of the Motion appearing adequate and appropriate under the circumstances;

and this Court having found that no other or further notice need be provided; and this Court having

reviewed the Motion and having heard statements in support of the Motion at a hearing held before

this Court on August 15, 2019, at which appeared Seth D. Weinberg (Counsel to the Debtor),

Rachel Wolf (United States Trustee), and Cleo F. Sharaf (Counsel to HSBC Bank USA) (the

“Hearing”); and this Court having determined that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; and this Court having

found that the relief requested in the Motion is necessary to prevent immediate and irreparable


                                                        1
      Case 1-19-41320-nhl       Doc 43     Filed 08/26/19     Entered 08/27/19 08:11:38




harm; and any objections to the relief requested herein having been withdrawn or overruled

on the merits; and after due deliberation and sufficient cause appearing therefore, it is hereby

ORDERED (NHL):

       1.       The Motion is granted to the extent provided herein.

       2.       The Exclusive Filing Period is hereby extended through and including October 2,

2019, and the Exclusive Solicitation Period is hereby extended through and including December

1 2 (NHL), 2019.

       3.       This Order is without prejudice to the Debtors’ Debtor’s (NHL) ability to seek

further extensions of the Exclusive Periods pursuant to section 1121(d) of the Bankruptcy Code.

       4.       The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       5.       All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       6.       The Debtor is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

       7.       This Court retains jurisdiction with respect to all matters arising from or related

to the implementation of this Order.




                                                                ____________________________
 Dated: August 26, 2019                                              Nancy Hershey Lord
        Brooklyn, New York                                      United States Bankruptcy Judge

                                                2
